BLD-152                                                         NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-1276
                                       ___________

                         In re: WILLIAM HENRY COLEMAN,
                                                 Petitioner
                       ____________________________________

                         Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to: D.N.J. Civil No. 09-cv-03509)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 18, 2010

      Before: McKEE, Chief Judge, RENDELL and CHAGARES, Circuit Judges.

                                   (Filed May 21, 2010)
                                         _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       In July 2009, petitioner William Henry Coleman, a prisoner proceeding pro se,

filed in the District Court a petition for a writ of habeas corpus under 28 U.S.C. § 2241.

The District Court dismissed the petition for lack of jurisdiction. On October 27, 2009,

Coleman filed a motion for reconsideration. He filed this pro se mandamus petition on

January 27, 2010, requesting that the District Court act on his motion.

       Mandamus is a drastic remedy available only in extraordinary cases, see In re Diet
Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), as the petitioner must

demonstrate that he has “no other adequate means” to obtain the relief desired and a

“clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Although a district court has discretion over the management of its

docket, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817-18 (3d Cir. 1982), a

federal appellate court “may issue a writ of mandamus on the ground that [the district

court’s] undue delay is tantamount to a failure to exercise jurisdiction.” Madden, 102

F.3d at 79.

       We recognize that approximately five months have elapsed since the date Coleman

filed his motion for reconsideration. However, we cannot conclude that the overall delay

in this matter rises to the level of a denial of due process, and we are confident that the

District Court will enter an order in due course. Accordingly, the petition is denied.




                                              2